Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 					Response to Arguments
Applicant’s arguments, see pages 5-8, filed 05/02/2017, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alfermann et al. (US PG Pub 2013/0033144) , hereinafter referred to as Alfermann) in view of Kandra (KR20060095399) and Alger (1,508,152).
Regarding Claim 1, Alfermann teaches a rotor of a hybrid induction motor (¶ [0019] lines 3-4 teach “an induction motor rotor stack”; ¶ [0030] lines 10-13 teach the conductor bar comprising two materials, which corresponds to a hybrid induction cage.), comprising: 

    PNG
    media_image1.png
    181
    523
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    129
    540
    media_image2.png
    Greyscale

a rotor core (10/12) having a through hole (14) formed along a central axis and having a plurality of slots (16) formed to penetrate the rotor core (10/12) between a top surface and a bottom surface and arranged radially to be symmetric about the central axis (¶ [0019] teaches “the rotor stack 10 may include a plurality of individual laminations 12” and “each lamination 12 may have a central circular hole 14 and may include a series of slots 16 or openings arrayed around an outer circumference”; Fig. 1 exhibits slots 16 extending the entirety of rotor stack 10, and a symmetrical distribution of slots about the outer circumference.);

    PNG
    media_image3.png
    286
    507
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    490
    633
    media_image4.png
    Greyscale


 a plurality of first conducting bars (80), each being inserted into a respective one of the plurality of slots (16), being disposed to be in close contact with an inner wall of the respective slot in a direction of the through hole (¶ [0029] lines 2-8 teach “the conductor bar 26 may be constructed from two or more metal portions”, “first metal portion 80 and second metal portion 82 may be substantially aligned along a radial axis 90”, and “the first metal portion 80…being disposed radially inward of the second metal portion 82”; Fig. 7 exhibits first metal portion 80 in contact with the radially inner portion of the slot 16.);

    PNG
    media_image5.png
    195
    461
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    500
    368
    media_image6.png
    Greyscale

, 
and having a protrusion (40) that protrudes from the top surface of the rotor core (stack of 12) in a direction of the rotation shaft (annular opening 14) when inserted into the respective slot (16) (¶ [0023] lines 1-4 teach “end rings…may be provided to surround a portion of the vertical upper ends 40 of the conductor bars 26”; Fig. 3 exhibits the vertical upper ends 40 extending past the rotor laminations 12.);

    PNG
    media_image7.png
    184
    509
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    785
    1135
    media_image8.png
    Greyscale

	a fastening member (36) arranged to enclose protrusions of the plurality of first conducting bars to fix the plurality of first conducting bars (¶ [0023] lines 2-3 teach “upper inner end ring 36 and upper outer end ring 38 may be provided to surround a portion of the vertical upper ends 40”); and

    PNG
    media_image9.png
    184
    509
    media_image9.png
    Greyscale

a plurality of second conducting bars (82), each being disposed in the respective one of the plurality of slots (16) into which the corresponding one of the plurality of first conducting bars (80) is inserted,
wherein each of the plurality of second conducting bars (82) disposed in the respective one of the plurality of slots (16) is in direct contact with the corresponding one of the plurality of first conducting bars (80) (¶ [0035] lines 1-3 teach “the inner and outer metal portions 80, 82 of the conductor bar 26 may be in electrical communication along their entire length”; Fig. 7 above exhibits metal portions 80 and 82 in direct contact disposed in the same slot 16.).

    PNG
    media_image10.png
    98
    507
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    500
    368
    media_image11.png
    Greyscale

	Alfermann teaches the claimed limitation as discussed above except to teach a rotor shaft and the protrusion of each of the plurality of first conducting bars protrudes from a top surface of a corresponding one of the plurality of second conducting bars in the respective one of the plurality of slots, and the fastening member is located above the top surface of each of the plurality of second conducting bars.
	However, Kandra teaches a rotor shaft (130) as shown in figure 3, for the advantageous benefit of allowing for transmission of torque generated by the rotating magnetic fields.
	Alger teaches the protrusion (see annotated figure 4) of each of the plurality of first conducting bars (1) protrudes from a top surface of a corresponding one of the plurality of second conducting bars (5) in the respective one of the plurality of slots, and the fastening member (4) is located above the top surface of each of the plurality of second conducting bars (5) as shown in figure 4, for the advantageous benefit of improving mechanical construction of the rotor elements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Alfermann by using said at least two circuit boards are arranged by discrete functions of said controller assembly, as taught by Kandra and Alger, to allow for transmission of torque generated by the rotating magnetic fields and improve mechanical construction of the rotor elements.
	Regarding Claim 2, Alfermann teaches the rotor of claim 1 (see claim 1 above), wherein the fastening member (36,38) has a shape of a ring or a wire (¶ [0023] lines 1-5 teaches “upper inner end ring 36 and upper outer end ring 38” and “the conductor bars 26 are restrained from rotational and reciprocal motion”; Fig. 2 exhibits the ring shape of end ring 36 and 38.). 

    PNG
    media_image12.png
    184
    509
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    777
    810
    media_image13.png
    Greyscale

Regarding Claim 6, Alfermann teaches the rotor of claim 1 (see claim 1 above), wherein each of the protrusions comprises:
	a first protrusion (40) protruding upwards from the rotor core (stack of 12); and
	a second protrusion (32) protruding downwards from the rotor core (stack of 12) (¶ [0023] lines 3-4 teach “vertical upper ends 40 of the conductor bars 26”; ¶ [0022] lines 3-4 teach “the lower ends 32 of the conductor bars 26”; Fig. 3 exhibits upper end 40 and lower end 32 extending past the stack of rotor laminations 12.).

    PNG
    media_image14.png
    180
    489
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    222
    489
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    785
    1135
    media_image16.png
    Greyscale

Regarding Claim 8, Alfermann teaches 
a hybrid induction motor (¶ [0019] lines 3-4 teach “an induction motor rotor stack”; ¶ [0030] lines 10-13 teach the conductor bar comprising two materials, which corresponds to a hybrid induction cage.), comprising: 

    PNG
    media_image1.png
    181
    523
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    129
    540
    media_image2.png
    Greyscale

a rotor; and
a stator disposed to be spaced apart from the rotor by a predetermined distance (¶ [0002] line 1-2 teach “induction motor generally includes a central rotor surrounded by a stator”);

    PNG
    media_image17.png
    119
    507
    media_image17.png
    Greyscale

a rotor core (10/12) having a through hole (14) formed along a central axis and having a plurality of slots (16) formed to penetrate the rotor core (10/12) between a top surface and a bottom surface and arranged radially to be symmetric about the central axis (¶ [0019];  a plurality of first conducting bars (80), each being inserted into a respective one of the plurality of slots (16), being disposed to be in close contact with an inner wall of the respective slot in a direction of the through hole (¶ [0029] lines 2-8 teach “the conductor bar 26 may be constructed from two or more metal portions”, “first metal portion 80 and second metal portion 82 may be substantially aligned along a radial axis 90”, and “the first metal portion 80…being disposed radially inward of the second metal portion 82”; Fig. 7 exhibits first metal portion 80 in contact with the radially inner portion of the slot 16.);

    PNG
    media_image5.png
    195
    461
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    500
    368
    media_image6.png
    Greyscale

, 
and having a protrusion (40) that protrudes from the top surface of the rotor core (stack of 12) in a direction of the rotation shaft (annular opening 14) when inserted into the respective slot (16) (¶ [0023] lines 1-4 teach “end rings…may be provided to surround a portion of the vertical upper ends 40 of the conductor bars 26”; Fig. 3 exhibits the vertical upper ends 40 extending past the rotor laminations 12.);

    PNG
    media_image7.png
    184
    509
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    785
    1135
    media_image8.png
    Greyscale

; a fastening member (36) arranged to enclose protrusions of the plurality of first conducting bars to fix the plurality of first conducting bars (¶ [0023] lines 2-3 teach “upper inner end ring 36 and upper outer end ring 38 may be provided to surround a portion of the vertical upper ends 40”); and

    PNG
    media_image9.png
    184
    509
    media_image9.png
    Greyscale

, and a plurality of second conducting bars (82), each being disposed in the respective one of the plurality of slots (16) into which the corresponding one of the plurality of first conducting bars (80) is inserted,
wherein each of the plurality of second conducting bars (82) disposed in the respective one of the plurality of slots (16) is in direct contact with the corresponding one of the plurality of first conducting bars (80) (¶ [0035] lines 1-3 teach “the inner and outer metal portions 80, 82 of the conductor bar 26 may be in electrical communication along their entire length”; Fig. 7 above exhibits metal portions 80 and 82 in direct contact disposed in the same slot 16.)
Alfermann teaches the claimed limitation as discussed above except to teach a rotor shaft and the protrusion of each of the plurality of first conducting bars protrudes from a top surface of a corresponding one of the plurality of second conducting bars in the respective one of the plurality of slots, and the fastening member is located above the top surface of each of the plurality of second conducting bars.
	However, Kandra teaches a rotor shaft (130) as shown in figure 3, for the advantageous benefit of allowing for transmission of torque generated by the rotating magnetic fields.
	Alger teaches the protrusion (see annotated figure 4) of each of the plurality of first conducting bars (1) protrudes from a top surface of a corresponding one of the plurality of second conducting bars (5) in the respective one of the plurality of slots, and the fastening member (4) is located above the top surface of each of the plurality of second conducting bars (5) as shown in figure 4, for the advantageous benefit of improving mechanical construction of the rotor elements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Alfermann by using said at least two circuit boards are arranged by discrete functions of said controller assembly, as taught by Kandra and Alger, to allow for transmission of torque generated by the rotating magnetic fields and improve mechanical construction of the rotor elements.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Alfermann et al. (US PG Pub 2013/0033144), Kandra (KR20060095399) and Alger (1,508,152) as applied to claims 1 above, and further in view of Kleber (US 8,994,242 B2).
Regarding Claim 3, Alfermann in view of Kandra and Alger teaches the rotor of claim 2 (see claim 2 above).
Alfermann in view of Kandra and Alger teach the claimed limitation as discussed above except wherein each of the protrusions has a fastener receiving recess formed on its outer surface.
However, Kleber teaches wherein each of the protrusions (42, 46) has a fastener receiving recess (48) formed on its outer surface (45) (Col. 4 line 31-35 teaches “first and second portions 42, 46 can include a recess 48”; Fig. 1 exhibits recess 48 on the peripheral surface 45 of portions 42 and 46).

    PNG
    media_image18.png
    210
    706
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    754
    1037
    media_image19.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conducting bars as taught by Alfermann in view of Kandra and Alger to include end portions with recesses as taught by Kleber.
Doing so would result in a tighter fixation of the end ring on the rotor core (Col. 4 lines 56-57).

    PNG
    media_image20.png
    122
    700
    media_image20.png
    Greyscale

	
	Regarding Claim 4, Alfermann teaches the rotor of claim 3 (see claim 3 above) wherein the fastening member (56) is inserted into the fastener receiving recess (48) to fix the plurality of first conducting bars (Kleber Col. 4 lines 55-56 teaches “permitting the lock ring 56 to cool and contract to fit into recess 48”; Fig. 1 exhibits end portion 42, recess 48, and lock ring 56). 

    PNG
    media_image21.png
    122
    700
    media_image21.png
    Greyscale


	Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alfermann et al. (US PG Pub 2013/0033144), Kandra (KR20060095399) and Alger (1,508,152) as applied to claims 1 above, and further in view of Endress (3,778,652).
	Regarding Claim 5, Alfermann in view of Kandra and Alger teaches the rotor of claim 1 (see claim 1 above). 
Alfermann in view of Kandra and Alger teach the claimed limitation as discussed above except wherein the plurality of second conducting bars are formed through a die casting in remaining spaces of the plurality of slots after the plurality of first conducting bars are inserted.
However, Endress teaches wherein the plurality of second conducting bars are formed through a die casting in remaining spaces of the plurality of slots after the plurality of first conducting bars are inserted (Col. 2 lines 22-23 teach “aluminum is injected into the rotor slots and die cavities”; Alfermann ¶ [0030] teaches the metal portion 82, which corresponds to the second conducting bar, is made of aluminum.).

    PNG
    media_image22.png
    135
    764
    media_image22.png
    Greyscale

    PNG
    media_image2.png
    129
    540
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer metal portion taught by Alfermann in view of Kandra and Alger to cast the aluminum in place as taught by Endress.
	Doing so would secure the conductor bars in the slots by a tight engagement between the projections and walls (Col. 2 lines 29-36).

    PNG
    media_image23.png
    272
    768
    media_image23.png
    Greyscale


	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alfermann et al. (US PG Pub 2013/0033144), Kandra (KR20060095399) and Alger (1,508,152) as applied to claims 6 above, and further in view of Alexander (CN 102263466 B).
	Regarding Claim 7, Alfermann in view of Kandra and Alger teaches the rotor of claim 6 (see claim 6 above).
	Alfermann in view of Endress fails to teach wherein each of the second protrusions is provided in a pair and is fixed to be close to the bottom surface of the rotor core.
	However, Alexander teaches wherein each of the second protrusions is provided in a pair and is fixed to be close to the bottom surface of the rotor core (Lines 168-169 teach “each rotor guide bar of the plurality of rotor guide bars 106 includes at least a first metal material 110 and a second metal material 112”. Lines 382-383 teach “first end 134 and the second end 136 of the first metal material 110.” Fig. 8 exhibits first metal material 110 with protrusions on both axial ends, corresponding to “upward” and “downward”. Fig. 10 exhibits the metal material 110 after compressive tool 132 is removed, and the protrusions are pressed into low resistance contact 138. The second end is shown having a pair of protrusions after the compressive tool is removed.).

    PNG
    media_image24.png
    81
    780
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    60
    804
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    445
    1143
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    277
    582
    media_image27.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conducting bars as taught by Alfermann in view of Endress with the end protrusions as taught by Alexander.
	Doing so would result in a low resistance contact between the bars and end rings, this would result in a higher efficiency in the motor (Alexander lines 33-37).

    PNG
    media_image28.png
    136
    773
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    134
    777
    media_image29.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        August 16, 2022